208 F.2d 794
FRAVERv.STUDEBAKER CORP.
No. 11144.
United States Court of Appeals Third Circuit.
Argued December 7, 1953.
Decided December 16, 1953.
As Amended on Denial of Rehearing January 11, 1954.

William J. Ruano, Pittsburgh, Pa., for appellant.
William H. Eckert, Pittsburgh, Pa. (Smith, Buchanan, Ingersoll, Rodewald & Eckert, William H. Webb, Webb, Mackey & Burden, Pittsburgh, Pa., John A. Dienner, Edward C. Grelle, Brown, Jackson, Boettcher & Dienner, Chicago, Ill., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The plaintiff brought suit in the United States District Court for the Western District of Pennsylvania for infringement of his patent on car heating, cooling and ventilating means. The case was tried before a jury which returned a general verdict in his favor in the sum of $79,250 with costs. Judgment was entered on this verdict.


2
Pursuant to defendant's motion under Rule 50 of the Federal Rules of Civil Procedure, 28 U.S.C., the District Court, by order, 112 F. Supp. 209, set aside the jury's verdict and directed judgment in favor of the defendant. The District Court's action was premised on its determination that plaintiff's patent was invalid and moreover that it was not infringed by the defendant's device.


3
After examining the briefs and the record and having considered the arguments of counsel, we are convinced that the District Court did not err. We need add nothing further to what has been so well stated by Judge Marsh in his analysis of the evidence and the applicable law, and accordingly, the order of the court below will be affirmed upon his opinion.


4
Each party to bear its own costs.